|

Case 9:20-cv-00182-DLC-KLD Document 2 Filed 12/14/20 Page 1 of 15
r |

|
DEC 14 anon
Clerk, U.S.C

 

“istrict of Mont
Missoula Divisions

 

 

 

 

 

 

 

 

 

(RA EE > STR AES 25th Ere oe os Te
DiS TB te" 2 FE -wowm AN me

fox ESS) AS SS SE SS eas

Sper ew =. ‘a
Oe mec=a\ Deti very

 

 

SS ae SS ere

MiG Noise ese SG64BL
SPs ee

VS.

“Sie Uh ee SS ee eS pss oe Sl
Quen eee eS ee eel SNE

BIO © / A, Ki Ae A BAT EM te ber

 

oS lo bes St Pes. =), U22 EE, tAsabwWo

 

|

Se Cee.) Sree, Cc - We SPs wr $ Tf...

cy)

 
Case 9:20-cv-00182-DLC-KLD Document 2 Filed 12/14/20 Page 2 of 15

COcsP LA EES

1 oer = row ee Re PS Peete ee oo
ee ox bovo = Sey less ome te Lor Ste
eloes = leo) SS OS SSO CT Coie Sah
iy = Se \n\ Oi
|
QVpmeis 15 ee Setrion Susteaitmesd
Noy, STEPREN PF KELLY bpece tna tec
fy wasn Se INSEL LN), ark Ses eee
he Senden? Sainte Ly, ee, es
‘ LSSttve TE. eye es 1 ris Se Sh

nusiness, exesck DOANE Ds sh. BJA st

ATA JSos Ls hec aes tim a CS. “yy,
Lies ics+ tes Jd i soci ers OSes eI Oe
= VRP oc SS = Cl) Ai scciecnteoaeriam
tooeseck Soc. n. AAA Sen Ae as Cc. )

\

se a ee Serer

“

ofS
eekics 1 Ar ise NN AoA i cr}
loam VS aA SS oS OS. oem tL.

|
{

CA. BT sES

102.) SPs et Se SMreECUEN w-
JK Bu Ly), ]ex4iS*eS a5 Ss ote eT

we
|

Case 9:20-cv-00182-DLC-KLD Document 2 Filed 12/14/20 Page 3 of 15

oS USte Sere C OF the Lecasy YO S.
|= tome Loe eee A wot Rice eh eSe
ra ak — oo i hg PSs

LAR AES, am S como te A

Lee ee § et Wego 8 oe eS oS ee
ch eGendawe SS Seace , as +9 Wis
fans os, Ve ES UE Le A
Re a il 4 Se Re
pos Tee ee ee ee
pSsicmnS, acoA th) WO Coc  e bae Le tS
IAA 2S Mey Ao ee CS OS
IeeoRice,

|
J ;
| (3) DeSerstant) Dre wo. PS.
|S i ee
0 losw Dre SSS et =
Lo fa veo fo bo te SS Se SL Seecvurce
seen ach We SS. ee sil Oe a Larse
WRU eae eet Lom of Les e— USO SKH CISL
| CMO) eyes Taos and ea ey
Weece wAAanr, SANE Do E/A.KA. Ss

mA rie ew a a
lecn Ploe= ASS ised oto famndi <=
LOU AOims a Oe a —
Kei S pet & hus, 2 Sse KOS Bare

woAkm fal Se ec KK.

(3)
oe 9:20-cv-00182-DLC-KLD Document 2 Filed 12/14/20 Page 4 of 15

 

aan

 

 

 

 

 

 

NATURE OF THE CAS FC.

 

 

 

 

~
wv) Ea , fo) AMS Client oe ae tio, Yaa Sed

 

% . a ‘
i) Bor SAS = . Clb) ALS eo. Re i Re ROO

|
a He rk es Seu an Sender, AM A

/ a 7 ee ee NES ee ars Ne

 

eae eee ASS GS ae i Abe SS

 

 

 

 

ee eee Oe ee wos f$owe SS SME DW Rickhk,
& x
_@) | eo beef ss Am eSClim— sen ees et ii ms

x
So GaN A AG@at tn , At oem = ae
wet te BW UR teh oe es La

| Set oS es hh te Se hs 1

 

oe? — SV iT miss reek ard rec aeced

OVE C to Tie U.S, Pe Stet Secyvie={e.

 

 

 

 

 

 

 

_ JURISDICTION AND VENVE a

|

| ge

| (6) —m (NS ot Oh BI RS OSU wee

 

ee SO SBA Ne OR ONS ESS

 

oes] based ys eo ie Sedo
AS Pec Ts oS ts) SS ee Se ee See,

Noe Se 4 pom SDSS pb) dimer icon iQ-
: pp te iom based 4 oe anh

a |.
| chy
Case 9:20-cv-00182-DLC-KLD Document 2 Filed 12/14/20 Page 5 of 15

Qe he sen’ (— ) enistieacnsdtios
Leeks Ae mama __ A Cc VSO he eK

| nee Kees moe De

\

te cs, se rs ey te ee

|

ot SS e Percy “Ss

{
{AS8 eee ameA Wes Cesidead (on

| a 4 ®
oe Sa NL ACT a= RS Se ee

| OS) See Say Aes een Ken tT | otto nS
ae Ss ae qe se Fel SSS ot =

Hho oS eee SS Sf A ee TE ee ee SS
ee An res leo ee Asims,
Pio aeir bce SN AND yo ee Se
Le A, se tee SO ee CTS LEO
be ii ae + ton,

(G J peeaeanAant | SoS Ae ice Ae
BATTLES), SS ee ss heey te
ita SSS ae Se Jai SSS at owck
Jroass Clesicded sea Kacwremes se
ei 4 Se SSS ee eC SL OEE

Rees ae et OC.

| (5)
i 9:20-cv-00182-DLC-KLD Document 2 Filed 12/14/20 Page 6 of 15
|
|

 

\

 

 

_ (V0) Vemde tS s>roPpec ice
be ee Ae Ce eee

We eecnuSe Sse & Yer G tuims,
}

lboime to eh S ae He LO acer ued

lL >= (~= Ats certo OS Pa ee ee
|

223 vise. 8 LVBIL.

 

 

STATECAVL ENT GE FAoHTrs

C.D Chen er Sp SF sy owe N OVern ber
Ad km 67.6 FP ee ee NE Ee
—k PS eee eee ete Nee
Ne 8 ee LJ). = SS.) Ss ey Se

[loa eye => xh Sy D. ee TA ato SSCS,

|
|

 

eg cam lwve tre A =u VoL Wen e 5-=
4 ‘
Ys OD toe SSS SS Se Le
Sh Se Lom eS eS Ay ee) EE lo

ld tree Laas lel eateck +o [Ee kas

 

Ch S38 Se ote Se St ee oS
Pees ss ee Veta th WELLS
Hat Yara tic Sperm: i, ASS ties ; eas
SSS ee SSS tS

bese Lew eee Msy = aS a ESS ’ an tl)

 

[a= Leu iS aed eae L_ac Kk Cour Ey
She ci ee Os ee SS ee |
ee Seputy be hte

 

{ Tas Lhe eee De

c _
(6)
Case 9:20-cv-00182-DLC-KLD Document 2. Filed 12/14/20 Page 7 of 15

(12) Pre SExy , mys tee ae Se

Wome ise eS ne ow So Ate
heeer dan NM DOE 4Ae ©. Ae 4 BATLEY,
Um ote hced el rss a \S. SS as
SS ae SS AS SNe yy gos et Eo
et Se 2 reso e Vel  hnwece waeevoner Sa

?
a eS Aree Sere eae Le] ie on
IAs Cea Ess) ee Re ee SELLY a a
Te ee Se Ls Sa, she VW Porm
fa free SR omar er
[Aceh , Boa 47 Ayn Sx Ai #
MSA LEY, ex 0S 7 SS SO
Iman te lomed ASS = eS Sook = 4
Poe Le Pea ey) Aree

 

De Wi aA SS, . aAice=—-~ f SS
.
Bo ee ee jen See ee

eames. EO Anoane LToaeakVvarnce of
WS ELL pA]=sprt= thes Gece
Pe ome Sie a ee rear i

NS Sea SS. Son Limrre 1

ADS) Fvckthec Aociasg HIS Same
leven. r
Aare  Keeewdi ie DoE VA K.ALs
BATLE ga Nees Se EN ee ee

Jr Oh ee Ne Vine AS ro ot ee c

VU Porm fe Ser SC SS

eS LS CWS oc. HO = ' cot

| cn)
Case 9:20-cv-00182-DLC-KLD Document 2. Filed 12/14/20 Page 8 of 15

 

 —_— 7 —_ ~* eae a Pe 2, aa aa

see te A TBO ee >) eiLseced

 

—_
ee ok eee ee ee gee hee tS So —

ES Oe SS Oe Re =. Ls}

 

 

 

—
od Reps SS ee A)
eS Sh ee ee LoCo Se es
7 _ esteem CO Oe eS SS see ndetpoe aetna

_ AWAY AS ee age Ats=—ctaniin-—
a {= set OS oes oe ee came SS
= I$mne of NoVern bem VEO Dodo
ee een pS Ny
i ee ee ee ss, Lc =% 7 ee
eh ees eg ye ee ee re sh ee ee

Pea Ses PS. =e Ceased _
a Ar oo. ey Sa Es Oe, A S- hee oe ha
ei Bitsy Po es Ais (A A 5A ES) —— RIES

Sve sctene ate WR eR hehe eo Aso
ees ie mete Ae lee eee

— ; OL A=C se <a Bs on 7: aT

- Kaa a Oe ee se

ES a _o-= Rie sta eee Wey

_ nice SS ee a ee a

 

 

NRE ee me hg tt
_ A co he Se oc “Se eee Deas I ace
_ ele titoe |}

ae _ ABR)

 
}
|
|
|

Case 9:20-cv-00182-DLC-KLD Document 2 Filed 12/14/20 Page 9 of 15

| (13) rr bt See SSS SS Se

 

CN So Se OS Se om

I< LAjCr ane] bet fy Cece oe Vea

Pee eee + r~]S Vv - =. =S Se = Leeann
aad prse]d in were of Fre: annie,
a — AtA ton‘seecy aorcuoce

pS tes = SO A SS ee OS
ReEVA. SK. Aw. DRA TLE ,vrPeom += Yr. |S
ss comet 3S=] Aate of NoVern bee,
ee RODO, A St RoeKe ce HK at oe
Lo-s ASS ck Se Se ee OO SLES ti
i. Se = bwece VV

 

| (16) WO te come Se daetes
le-& Never ber, STS QE Ste etn
sie aa. ROBO, Ace nw damny Does
Pe LoS Xt LEY, ucmenes (arse sh

It ass cAso mies ys on ae ee, eS
POEL co Ne sy bos s-<— eed he
Sts iow PeSee aa Shea
a ss es anaes SVS Ooms,
Ins Weyer SRLS come Sse— AqCe want
SANE JOE /A. Ki. Ae4ZBATILEN Oia CS
——— TEN ON Sy Bs oe he 3S el
Stee ee PS So ee ee ee —
| foc doy PLst Se ISS LS} ke

iheecoen dant, Sot / As B.A 7s OAT CLES,

AY
|
Case 9:20-cv-00182-DLC-KLD Document 2 Filed 12/14/20 Page 10 of 15

 

 

|
| S mes, Acco Aw a a & : <a Soe =
ate eRe LO PSs os Aes ee ee A

 

| Sryo Cre! = D2 SSS y SAS, ane a

SEE

wow eek At A So 1 te Mowe PL SHS as

Sk = co PSC acd Cequ wcred

Pes ees= aA oe i = \. Ly 2 = DWE Sots

Lites as Acog—ser a a —— ee i el,
| \S EL , bKied Lo Sao mLcesady
| \ $=
SoG Ge OS eS Se SS _ oe a

bam ss te hd Ce SSE HR ERE UAtEe A

|

 

Se eatres Atsxreclte & Cave tT  Cle=t X'S

 

 

 

. a i, Gg) 60 he ee tb?) te hems
ia nia (= 4 xin SIL 5. en pe
fea Ae SCRA Lam oa

S ne SS a =a—L Secu oo _
= 63) “Cae aS SS Less |S. oe iS ts

ee Ses ee sara eer
a a Ly SS Sy pee, 5 ee ee SS
AS ios Qa Set Ome A ges a, ee gs SS a,

| Nd Ns NSS. =o lb Col er EUS
ioe Mts gl ate a= Lia he Stes es
ee yo KS \S. EA Ls) ph SS Ne i
ee koh ee Se se ee a
= or A So Veo KG ory SS lreeo (2 -€ SS
| ae et Ee SS ee —

 

 

 

_§- ee eae = 3 TA ae Soa ee

 

 

 

(lo)
1

Case 9:20-cv-00182-DLC-KLD Document 2 Filed 12/14/20 Page 11 of 15

 

 

i

| OG oc aes tS aa
|

 

 

 

 

eee Fs —_— a es Se a —

 

 

| See eee CE
Jee fo es ee Se EF I ee oe ee Se
I> ator Soe eoes 8a oN IS|] ok

 

| ee Ls feecAl\ + sy a ee Ng
| wap Sage |e SS a Sah ee I

 

 

|
|

ol TD ha hare RUE 1 Eriy | Se

ee ee ee ocetred Qua Se gh —
eas Neca Pt eos.bie Ron SO res ett A
— . | Soe i= SOS ere ti i Su =

ee ca ee a el

 

 

 

 

 

 

Mae eacdA SEX end ger dhecr At A as sd i

4 i ‘ eer é

Vee, Se he ee Se SS a ee ee
miei AS 2a P- sre Se ee a

 

eee IE Pee ec boom AS OS CS oe

 

l¢ © Se Ow SMe oe CS i> eS LoysesS ,—
eon ee So
ss i Ct i ee et Sa SN
eer ae adhe coc o< rhe ic SS J a _
faces ch Ve ee Se eS A perm AS Ee

—— hee ts, a Sa pes GrA. SLAs

es _-~ > \ a Se

 

 

 

 

 

 

 

 

 
Case 9:20-cv-00182-DLC-KLD Document 2 Filed 12/14/20 Page 12 of 15

INTU RY

(18 Da iN Se Soak i ee
Su 66=—cs Asem Sse 5 So Se ey
[Kemer hare wl cre] te) KAS
PP a ge tN Ee et es
Lg ee ee Se IL RS BA ACE SSeS i.
IAL A met ace. VS Se eh ere ee demos
bcouey | Lecn’S ceeice, th) he
| oes Sc Saar AltSocieoni naTed
woo \oyy Neen AO COS
We Be wey Ce See oe Se Lees ss acy
ASPEest Ss, Sse , SeK and gend=o
poser oss eee SS A
Pe Ca kOe Lems, Io
SS ae te SoS tt Nie ESS
CEQVUsttss 3 eT a
ese COURmES COC LTR ec ASec ts
PASS a ae a a
bese Nn Fe eo i tS A, Asner a yes

[= Vai) eek er Sy ST Yar Se

 

ON an TE gi cca Bd,

: cA5 ) wee A : ABS ae i. Se eLy
Nc IAS Se emf Cee A 1 Poc> See io

| c1.2. )
v 9:20-cv-00182-DLC-KLD Document 2 Filed 12/14/20 Page 13 of 15

 

e

 

ot ee tome ste solic ~~
= wep Keo ee ee Aa

 

— a oN
Ico me se Che SS SS)

ome ean NL ES

 

aeoker PScSon'S> LO SF oR

a se lew eS te) Se eI Lime
|

| “ q ~ ~
ee a I eee re ee os ee OSE te

[oe Nn Sat Ae SSS | Soo aN es Vos SS

 

pars Bet ee eee SS =—=A Cron-

 

 

bg Se eg SS Ey er oe LS
Sendo sen,

| clAtnw rWwo

 

dt OD Ot ee ee het on SS Ve Oe)

Mie Cle eee tee So) Com a o~oe Se

In Pa Ss Vc WR Gye ete =>. ww fare

 

le psaeescer, 8 a a Sak SL Ae

&
IRS ot ey OR Se oN I SS

 

 

os SOS Cer

 

fi ae ee ee oe Le pe eae ww mt
RP he gees Stee we) Sere Sw si eb sy Wis
ia Ee cos 7 oven = ce SS

Cit. eee
{ rac CS ms ox bo Le] \) :

 

fosy te eS tee RS (eC rl TOS HOR SOI SS Oe
co auiAwer ase,

c

1.3.)
Case 9:20-cv-00182-DLC-KLD Document 2 Filed 12/14/20 Page 14 of 15

| CN ak Sh Ee GE

| ‘

C Lmeeceece A) a es ae cay A

 

Sie tee ee FE BO ee

[ky eco eet Le qe PS cur

IA eK a =k] P=
ISO PoS Se as=— $2 io i Set geet
eee ep a I Wis

| oS . —9 ba et 5 Nr

 

 

4

{Seen a Sh i BS Ath Ae sy ee
Pw iS Re He he Oe eee e AS

j &
jes Se SSN et Sk +. SS.

| WHEREFORE, WPom > oa
FeO Ses SSS came Si Aece a a
Li gs iia ee bl) CeqgISs SHS
PIG tT fe SS no ceo LS Soucy,
a oS) oe Ss shee fos peeses ty Se
AS a eo

| a .
| Ca) Se Oe CO shes Se Aaqcm a Se
Fe oe CAS Sot SS Sie SS
Seeen dant jie ger ti

cL)
e

 

 

Case 9:20-cv-00182-DLC-KLD Document 2 Filed 12/14/20 Page 15 of 15
|
|

 

 

 

oa-e = Loo ooo.

th No be eee eee cy Sol es ee ee ea
St SL Sse sa SSS ts oo
ISSO SOO o- X65 aoo.

|
|

 

Cec) ©@mrre Se Oo SS. Ss oo os Awecdins —
fe Na ee Se ws Ste CORSE IS

=< Cheon ES LR Qo ~St

 

 

oo Ceeasomankbi = ~- xo a SASS
Keeewed SP copes Ee oy = 4 ee
ee ee en ed Ls.

&

 

|
|
}
|
|

A) DUCS) — eo sew Le (WequeSstre a,

 

 

_—

A Aa Lacre WA A= CO ro a Ey
o-—— ess Suc) a= be So Se vss ESD _
dos iets de SC oS OC ee —=

 

 

f
ic 3 ececn bec | 2.0 Dt.

 

 

| CS TSGNATYU RE OFM PLAINTIFF)

 

 

 

 

cx> 5

 

 
